DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  	Claim 7, line 10 should be corrected as follows; “wherein, when the actuator is in the engaged position, the strike plate is engageable with the roller to move…”	Claim 7, line 14 should be corrected as follows; “wherein, when the actuator is in the disengaged position, the roller is maintained out of the strike plate path to…”		Claim 15, line 10 should be corrected as follows; “a drive shaft operably coupled to the motor shaft and rotatable about a drive shaft axis…”	Appropriate correction is required.
Specification
The amendment filed September 23, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	Claim 6, lines 3-4 recite, “wherein the pivoting motion pivots the spindle about the spindle axis during reciprocating of the spindle along the spindle axis.” Additional discussion regarding issue is provided below in the 112(a) rejection of Claim 6. 	Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 6, lines 3-4 recite, “wherein the pivoting motion pivots the spindle about the spindle axis during reciprocating of the spindle along the spindle axis.” Examiner notes the “spindle axis,” identified by reference character “64,” is perpendicular to the “pivot axis,” identified by reference character “102,” as shown in fig. 6 of the Applicant’s disclosure, wherein a “spindle carrier 90 supports the spindle 34 such that the spindle carrier 90 and the spindle 34 are pivotable together about a pivot axis 102” (paragraph 0042, lines 1-2); the spindle carrier being a critical component of the orbital motion assembly of Claim 6. Conversely, if the orbital motion assembly of Claim 6 imparted a pivoting motion to the spindle about the spindle axis in response to rotation of the drive about the spindle axis during reciprocating of the spindle along the spindle axis.”
    PNG
    media_image1.png
    425
    790
    media_image1.png
    Greyscale

Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. 		The disclosure does not enable one of ordinary skill in the art to practice the invention without “a scotch yoke mechanism coupling the drive shaft to the spindle” (paragraph 0017, lines 3-4), wherein “an aperture 72 is located between the first end 60 and the second end 62 of the spindle 34. The aperture 72 receives a pin 74 of the transmission 32. In the illustrated embodiment, the pin 74 is an eccentric pin offset from the drive shaft axis 52. The pin 74 is mounted to a counterweight 78, which in turn is  which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 	With regards to Claim 15, as currently amended, the “spindle [is] configured to reciprocate along a spindle axis in response to rotation of the motor shaft; [wherein] a drive shaft [is] operably coupled to [the] motor shaft and rotatable about a drive shaft axis, [and] the drive shaft axis is perpendicular to the motor axis” (Claim 15, lines 8-11). While the drive shaft is claimed as being operably coupled to the motor shaft, it is not related to or associated with the movement of the spindle configured to respond to rotation of the motor shaft in any way. The portions of the disclosure set forth above describe the essential structures (i.e., “a scotch yoke mechanism coupling the drive shaft to the spindle”) required to facilitate the transfer of motion from the motor shaft to the spindle via the drive shaft, but this structure is not presently claimed. Thus, it is unclear if the claim requires any interface between the spindle and the drive shaft. Moreover, if the scotch yoke is not included in the invention, it is unclear how the spindle will reciprocate without the essential subject matter set forth in the Applicant’s disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 6, 7, 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 6 recites, “[t]he reciprocating saw of claim 5, further comprising an orbital motion assembly configured to selectively impart a pivoting motion to the spindle in response to rotation of the drive shaft, wherein the pivoting motion pivots the spindle about the spindle axis during reciprocation of the spindle along the spindle axis.” This limitation has the following issues:	● As currently set forth in line 10 of Claim 1, “the spindle axis is parallel to the motor axis.” However, if a pivoting motion is imparted onto the spindle by the orbital motion assembly in response to rotation of the drive shaft, the spindle axis will not always be parallel to the motor axis. It is unclear what structure allows the pivoting motion of the spindle while maintaining a parallel relationship between the spindle axis and the motor axis.	● It is unclear what structure allows the spindle to pivot in a pivoting motion about the spindle axis (i.e. a rotational oscillating motion about the longitudinal axis of the spindle, as shown in Applicant’s annotated fig. 6).	Claim 7, lines 4-6 recite, “a spindle carrier pivotally coupled to the housing and supporting the spindle such that the spindle carrier and the spindle are pivotable together relative to the housing about a pivot axis…” As currently written, the motion of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and as best understood, Claims 15, 17, 19 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US Publication 2012/0192438), herein referred to as Aoki, in view of Naughton et al (US Publication 2010/0162579), herein referred to as Naughton, and further in view of Neitzell et al (US Publication 2004/0231170), herein referred to as Neitzell. 	Regarding Claim 1, Aoki discloses a reciprocating saw (101) comprising:
	a housing (103) including a handle (hand grip 105) defining a handle axis extending centrally through the handle from a first end (the portion proximate to the motor housing 103a) to a second end (the distal end of the handle shown on the right-hand side of fig. 2) of the handle;

	a spindle (“slider,” 107) configured to reciprocate along a spindle axis in response to rotation of the motor shaft (paragraph 0028, lines 3-6),
	wherein the spindle axis is parallel to the motor axis (Aoki states in paragraph 0030, lines 11-12, “the longitudinal direction [i.e. motor axis] of the motor shaft 117 is parallel to the longitudinal direction [reciprocating axis] of the blade 111,” and in paragraph 0030, lines 4-6, “the slider 107 is supported by front and rear bearings 108a, 108b such that it can reciprocate in its longitudinal direction [i.e. spindle axis] (the longitudinal direction of the blade 111)” (paragraph 0030, lines 4-6); therefore, if the slider (i.e. spindle) reciprocates along the same longitudinal reciprocating axis as the blade, and the motor axis is parallel to the longitudinal reciprocating axis of the blade, then the spindle axis is also parallel to the motor axis), 	wherein the spindle axis is oriented relative to the handle axis at a fixed angle (the spindle axis and the handle axis are generally collinear and parallel with one another; fig. 2) and the motor axis is oriented relative to the handle axis at a fixed angle (the spindle axis and the handle axis are generally parallel with one another; fig. 2).	● Aoki fails to disclose the spindle axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees. 	However, Naughton teaches it is known in the art of reciprocating saws with at least a spindle (240) that reciprocates along a spindle axis (420), a motor (65) with a motor shaft that rotates about a motor axis (410) and a handle (45) with a handle axis 
    PNG
    media_image2.png
    452
    836
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki with the teaching of battery receptacle 60 formed within the handle of the saw along the axis (fig. 2) to supply power to the motor, or alternatively, by connection to an external power source via an electrical cable (paragraph 0027, line 16). Additionally, Naughton provides another embodiment (figs. 10 and 12) that includes a battery pack (525) that appears to slidably engage with a battery receptacle (560) along a battery axis that appears to be perpendicular to the handle axis (fig. 12). Examiner notes Naughton does not specifically describe the battery receptacle interface in this embodiment.	Second, Neitzell teaches it is known in the art of reciprocating saws for the motor of the saw to be powered by a battery (paragraph 0048, lines 1-2) and to provide a battery receptacle located adjacent the second end of the handle (paragraph 0054, lines 2-3); wherein a battery (54) insertable into and removable from the battery receptacle along a battery axis that is oriented relative to the handle at an angle between 75 and 95 degrees. Neitzell states, “[t]he battery 54 is preferably slidably attached to the handle grip 22 in a direction generally perpendicular to the grip axis 38,” (paragraph 0054, lines 4-6), wherein an orientation of “generally perpendicular,” i.e. about 90 degrees, discloses the claimed range of “an angle between 75 and 95 degrees.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki with the teaching of 
	Regarding Claim 3, the modified reciprocating saw of Aoki substantially disclosed above includes the battery axis is perpendicular to the handle axis (“[t]he battery 54 is preferably slidably attached to the handle grip 22 in a direction generally perpendicular to the grip axis 38,” Neitzell - paragraph 0054, lines 4-6).
	Regarding Claim 4, the modified reciprocating saw of Aoki substantially disclosed above includes the motor (Aoki 113) is located adjacent the first end of the handle (see Neitzell, figs. 1A and 1B).
	Regarding Claim 5, the modified reciprocating saw of Aoki substantially disclosed above includes a drive gear (Aoki 119) coupled to the motor shaft (Aoki 117) for rotation 
	a drive shaft (129a) coupled for co-rotation with the driven gear about a drive shaft axis (the rotational movement of the drive shaft 129a is supported by upper and lower bearings 127a, 127b so as to pivot about a “drive shaft axis”), 	wherein the drive shaft axis is perpendicular to the motor axis (Aoki states the “crank shaft 129a … extends in a vertical direction transverse to the longitudinal axis of the blade 111” (paragraph 0032, lines 1-3), wherein the longitudinal axis of the blade corresponds to the axis of the tool bit and spindle 107 which all move together along the spindle axis in a reciprocating manner).
	Regarding Claim 15, the modified reciprocating saw of Aoki substantially disclosed above as set forth above in the 103 rejection for Claim 1, discloses and makes obvious to combine all limitations as presently set forth in Claim 15, including a drive shaft (“rotating shaft,” paragraph 0032, lines 8-9 of Aoki; i.e., “crank shaft” 129a of crank 129) operably coupled to the motor shaft (Aoki, paragraph 0034, lines 1-4) and rotatable about a drive shaft axis (Aoki, paragraph 0034, lines 4-6 and annotated fig. 2), wherein the drive shaft axis is perpendicular to the motor axis (Aoki, paragraph 0007, 
    PNG
    media_image3.png
    362
    841
    media_image3.png
    Greyscale

	Regarding Claim 17, the modified reciprocating saw of Aoki substantially disclosed above includes the motor axis is parallel to the spindle axis. Aoki states in Claim 2, “the motor is disposed such that its rotation axis extends substantially in parallel to the longitudinal direction of the tool bit,” wherein “the tool bit is held by the slider to … perform reciprocating motion” (paragraph 0021, lines 7-8). Therefore, the slider of Aoki (spindle 107) reciprocates along the longitudinal direction of the tool bit which is parallel to the rotation axis of the motor.
	Regarding Claim 19, the modified reciprocating saw of Aoki substantially disclosed above includes a drive gear (Aoki 119) coupled to the motor shaft (Aoki 117) for rotation about the motor axis (Aoki, paragraph 0007, lines 5-6); and a driven gear (Aoki 123) meshed with the drive gear (Aoki, paragraph 0033, lines 3-6); wherein the drive shaft (Aoki 129a) is coupled for co-rotation with the driven gear about the drive shaft axis (the rotational movement of the drive shaft 129a is supported by upper and lower bearings 127a, 127b so as to pivot about a “drive shaft axis”).	Regarding Claim 20, the modified reciprocating saw of Aoki substantially 
As best understood, Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2012/0192438), Naughton (US Publication 2010/0162579) and Neitzell (US Publication 2004/0231170) in view of Bauer (US Patent 3,890,708). 
Regarding Claim 6, the modified reciprocating saw of Aoki substantially disclosed above fails to include an orbital motion assembly configured to selectively impart a pivoting motion to the spindle in response to rotation of the drive shaft, wherein the pivoting motion pivots the spindle about the spindle axis during reciprocation of the spindle along the spindle axis.	However, examiner notes that Aoki discloses an additional embodiment including an orbital motion assembly (fig. 12; paragraph 0058) configured to impart a pivoting motion to the spindle, wherein the orbital motion assembly includes a spindle carrier (front and rear bearings 157, 159). 	Additionally, Bauer teaches it is known in the art of reciprocating saws to provide an orbital motion assembly including an actuator (17) adjusts how much interaction the roller (19) coupled to spindle carrier (13) has with the strike plate (21), wherein the assembly is configured to selectively impart a pivoting motion to the spindle in response to rotation of the drive shaft by adjusting how much pivotal motion is imparted onto the 
As best understood, Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2012/0192438), Naughton (US Publication 2010/0162579), Neitzell (US Publication 2004/0231170) and Bauer (US Patent 3,890,708) in further view of Moreno (US Publication 2008/0184569).
Regarding Claim 7, the modified reciprocating saw of Aoki substantially disclosed above, a set forth in the rejection for Claim 6, includes an actuator (Bauer 17) movable to selectively adjust an amount of orbital action imparts on the spindle (Bauer, col. 4, lines 27-40), a spindle carrier (Bauer 13) pivotally coupled to the housing (via pivot 14 of Bauer) and supporting the spindle such that the spindle carrier and the spindle are pivotable together relative to the housing about a pivot axis (longitudinal axis of pivot 14 of Bauer),
	a strike plate (Bauer 21) coupled to the drive shaft (via eccentric 4 of Bauer), the strike plate configured to reciprocate in response to rotation of the drive shaft, and
	a roller (19 of Bauer) coupled to the spindle carrier,

As best understood, Claims 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2012/0192438) in view of Neitzell (US Publication 2004/0231170) and in further view of Bauer (US Patent 3,890,708) and Moreno (US Publication 2008/0184569).
	Regarding Claim 9, Aoki teaches a reciprocating saw (101) comprising a housing (103) including a handle (hand grip 105) defining a handle axis extending centrally through the handle from a first end (the portion proximate to the motor housing 103a) to a second end (the distal end of the handle shown on the right-hand side of fig. 2) of the handle; a motor (113) that receives electricity through a power cord (shown on the right-hand side of fig. 2) and including a motor shaft (117) rotatable about a motor axis (“the rotating output of the driving motor,” paragraph 0028, lines 4-5); a spindle (107) configured to reciprocate along a spindle axis (the longitudinal axis of the spindle) in response to rotation of the motor shaft (paragraph 0057, lines 3-6 and 8-15 in view of paragraph 0028, lines 3-6); and an orbital motion assembly (fig. 12; paragraph 0058) configured to impart a pivoting motion to the spindle; wherein the orbital motion assembly includes a spindle carrier (front and rear bearings 157, 159). 
	Examiner notes the spindle axis is parallel to the motor axis (Aoki states in paragraph 0030, lines 11-12, “the longitudinal direction of the motor shaft 117 is parallel to the longitudinal direction of the blade 111,” and in paragraph 0030, lines 4-6, “the slider 107 is supported by front and rear bearings 108a, 108b such that it can reciprocate in its longitudinal direction (the longitudinal direction of the blade 111)” (paragraph 0030, lines 4-6); therefore, if the slider (i.e. spindle) reciprocates along the same longitudinal reciprocating axis as the blade, and the longitudinal rotational axis of 	● Aoki fails to disclose the reciprocating saw comprises a battery receptacle located adjacent the second end of the handle; a battery insertable into and removable from the battery receptacle along a battery axis, wherein a handle axis is perpendicular to the battery axis. 
	However, Neitzell teaches it is known in the art of reciprocating power tools to have a handle (handle grip 22) defining a handle axis (grip axis 38) extending centrally through the handle from a first end (the portion proximate to pivot axis 40 between body 18 and hand grip 22) to a second end (para. 0054, lines 2-3) of the handle; a battery receptacle located adjacent to the second end of the handle (para. 0054, lines 2-3); a battery (54) insertable into and removable from the battery receptacle along a battery axis (para. 0054, lines 4-6); wherein the motor is powered by the battery (para. 0048, lines 1-2); the motor located adjacent to the first end of the handle (see Neitzell, figs. 1A and 1B); wherein the motor axis is oriented relative to the handle axis at an angle between 5 and 45 degrees. Neitzell teaches the handle (22) and said handle axis (grip axis 38) can be positioned relative to the axis of the main body of the reciprocating saw which is aligned with the motor axis at any desirable angle between straight and perpendicular (see para. 0056, lines 6-14), which includes an angle of between 5 and 45 degrees. (Examiner notes that Neitzell states, “in some aspects of the invention, the hand grip 22 may be non-movably connected to or formed with the body 18” (paragraph 0044, lines 7-9). 	It would have been obvious to one having ordinary skill in the art recognizes it is 	● The modified reciprocating saw of Aoki substantially disclosed above fails to include the motor axis is oriented relative to the handle axis at an angle between 5 and 45 degrees.	However, Neitzell teaches the handle (22) and said handle axis (grip axis 38) can be positioned relative to the axis of the main body of the reciprocating saw which is aligned with the motor axis at any desirable angle between straight and perpendicular (see para. 0056, lines 6-14), which includes an angle of between 5 and 45 degrees. (Examiner notes that Neitzell states, “in some aspects of the invention, the hand grip 22 may be non-movably connected to or formed with the body 18” (paragraph 0044, lines 7-9).	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed above with the teaching of Neitzell such that the shape of the housing and handle of the reciprocating saw are configured to oriented the handle axis relative to the motor axis at any reasonable angle, including an angle of between 5 and 45 degrees because “in some cutting operations, the operator may prefer a different handle position than the  and a roller (19) coupled to the spindle carrier (see Bauer, fig. 1), and wherein, in an orbiting mode of the reciprocating saw, the strike plate (21) is engageable with the roller (19) as the strike plate reciprocates to cause the spindle carrier and the spindle to pivot back and forth about the pivot axis when the reciprocating saw is operated (Bauer, col. 4, lines 27-40), wherein an actuator (17) adjusts how much interaction the roller (19) coupled to spindle carrier (13) has with the strike plate (21), wherein the assembly is configured to selectively impart a pivoting motion to the spindle in response to rotation of the drive shaft by adjusting how much pivotal motion is imparted onto the spindle.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed 
	● The modified reciprocating saw of Aoki substantially disclosed above fails to specifically disclose in an non-orbiting mode of the reciprocating saw, the roller is maintained out of the strike plate path to prevent pivotal movement of the spindle carrier and the spindle. 	However, Moreno teaches it is known in the art of reciprocating saws to provide an actuator (lever 171 actuating a rod 172 with notch 174) that is movable between an engaged position and a disengaged position (paragraphs 0032 and 0033), wherein the two mechanisms that generate the oscillating motion (spherical ball 150 on wobble arm 144 and inclined surface 154 on reciprocating body) are prevented from engaging one another when the actuator is in the disengaged position (paragraph 0033). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the actuator taught by Bauer on the modified reciprocating saw of Aoki substantially disclosed above with the teaching of Moreno such that the actuator (i.e. eccentric cam 17 of Bauer) is provided with an additional setting that maintains the roller of the orbital motion assembly out of the strike plate path to prevent pivotal movement of the spindle carrier and the spindle, thereby enabling the user to selectively turn on or off the orbital action (Moreno, paragraph 0032) depending on whether they want to utilize the orbiting action “which improves the cutting performance of the saw” (Moreno, paragraph 0027, lines 1-4) or to disengage the 
	Regarding Claim 10, the modified reciprocating saw of Aoki substantially disclosed above includes the spindle axis is oriented relative to the handle axis at an angle between 5 and 45 degrees. As stated in Claim 2 of Aoki, “the motor is disposed such that its rotation axis extends substantially in parallel to the longitudinal direction of the tool bit,” wherein “the tool bit is held by the slider to … perform reciprocating motion” (paragraph 0021, lines 7-8). Therefore, since the slider of Aoki (spindle 107) reciprocates along the longitudinal direction of the tool bit which is parallel to the rotation axis of the motor and the motor axis may be oriented at an angle relative to the handle axis at an angle between 5 and 45 degrees, one of ordinary skill in the art will conclude that the spindle axis is also oriented relative to the handle axis at an angle between 5 and 45 degrees.
	Regarding Claim 11, the modified reciprocating saw of Aoki substantially disclosed above includes the spindle axis (“the longitudinal direction of the tool bit,” Claim 2 of Aoki) is parallel to the motor axis. As stated in Claim 2 of Aoki, “the motor is disposed such that its rotation axis extends substantially in parallel to the longitudinal direction of the tool bit,” wherein “the tool bit is held by the slider to … perform reciprocating motion” (paragraph 0021, lines 7-8). Therefore, since the slider of Aoki (spindle 107) reciprocates along the same longitudinal direction of the tool bit which is parallel to the rotation axis of the motor, the spindle axis itself is also parallel to the motor axis.

	Regarding Claim 14, the modified reciprocating saw of Aoki substantially disclosed above includes a drive gear (Aoki 119) coupled to the motor shaft (Aoki 117) for rotation about the motor axis; 	a driven gear (Aoki 123) meshed with the drive gear (Aoki, fig. 4);
	a drive shaft (Aoki 129a) coupled for co-rotation with the driven gear about a drive shaft axis (the rotational movement of the drive shaft 129a is supported by upper and lower bearings 127a, 127b so as to pivot about a “drive shaft axis”); and 	a scotch yoke mechanism (Aoki states, “guide groove 137a of slider block 131 extends in the horizontal direction transverse to the longitudinal direction of the slider 107 (i.e. spindle), or in the lateral direction, so that the eccentric pin 129c can move together with the bearing 133 along the guide groove 131a with respect to the slide block 131,” paragraph 0033, lines 12-16) coupling the drive shaft to the spindle (Aoki, fig. 4), 	wherein the drive shaft axis (rotational axis of crank shaft 129a of Aoki) is perpendicular to the motor axis (Aoki states the “crank shaft 129a … extends in a vertical direction transverse to the longitudinal axis of the blade 111” (paragraph 0032, lines 1-3), wherein the longitudinal axis of the blade corresponds to the axis of the tool bit and spindle 107 which all move together along the spindle axis).
As best understood, Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton (US Publication 2010/0162579) in view of 
	a housing (40) including a handle (45) defining a handle axis (400) extending centrally through the handle from a first end (the end connected to the “motor housing portion 50,” see fig. 2) to a second end (the end with the “battery receiving portion 60,” see fig. 2) of the handle;
	a battery receptacle (“battery receiving portion” 60) located adjacent the second end of the handle (fig. 2); 	a battery (25) insertable into and removable from the battery receptacle along a battery axis (paragraph 0040, lines 1-3); 	a motor (65) powered by the battery (paragraph 0030, lines 7-8) and including a motor shaft (“output shaft of the motor 65,” paragraph 0035, lines 1-2) rotatable about a motor axis (410), the motor located adjacent the first end of the handle (fig. 7); and
	a spindle (240) configured to reciprocate along a spindle axis (420) in response to rotation of the motor shaft (paragraph 0035), and 	a drive shaft (annotated fig. 9) operably coupled to the motor shaft (via spiral bevel gear 215 that radially extends from drive shaft to mesh with drive gear, i.e., “pinion 210 [that] is coupled to directly to the output shaft of the motor 65,” paragraph 0035, lines 1-2) and rotatable about a drive shaft axis (the rotational axis of the spiral bevel gear 215; located at the intersection of “motor axis” 410 and “spindle axis” 420), 	wherein the drive shaft axis appears to be perpendicular to the motor axis examiner notes the drive shaft axis corresponds to the rotational axis of the driven gear 215, wherein the driven gear 215 maintains consistent mesh with the drive gear 210), 
	wherein the spindle axis (420) is oriented relative to the handle axis (400) at an angle (β*) between 5 and 45 degrees (Naughton states in paragraph 0042, lines 13-15, the “[a]ngle β is an angle defined between the handle axis 400 and the spindle axis 420 and is in a range of approximately 150 degrees to 170 degrees,” wherein the orientation between the handle axis and the spindle axis can alternatively be defined by measuring a supplementary angle (β*; see annotated fig. 7) between the two axes along the spindle axis, i.e., subtracting the range for β of 150 to 170 degrees from 180 degrees results in the supplementary angle (β*) of 10 to 30 degrees, wherein this range for β* falls within the claimed range of 5 and 45 degrees between the spindle axis and the handle axis, thereby anticipating the claimed range);	wherein the motor axis (410) is oriented relative to the handle axis (400) at a fixed angle (α) between “approximately 75 degrees to 95 degrees… [wherein in] the illustrated embodiment, angle α is 85 degrees [and in] still other constructions, angle α may be greater than 95 degrees or less than 75 degrees” (paragraph 0042, lines 3-7); and	wherein the battery axis is generally parallel to the handle axis (the axis along which the battery 25 is inserted into the battery receptacle 60 formed within the handle along the handle axis; fig. 2).
    PNG
    media_image2.png
    452
    836
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    663
    831
    media_image4.png
    Greyscale
Examiner notes that Neitzell states, “the orientation of the axes 24 [body axis], 38 [grip axis] and 40 [pivot axis] may be different, such as generally parallel or skew” (paragraph 0044, lines 2-3) and “in some aspects of the invention , the hand grip 22 may be non-movably connected to or formed with the body 18” (paragraph 0044, lines 7-9).            It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Aoki substantially disclosed above with the teaching of Naugton and Neitzell such that the handle axis is [[adjustable or]] formed (Neitzell, paragraph 0044) relative to the housing so as to be oriented relative to the motor axis at a fixed angle (α) of any reasonable or desirable measurement, including an angle between 5 and 45 degrees, because “in some cutting operations, the operator may prefer a different handle position than the position in which the handle was formed. For example, the operator may prefer a position in which the operator’s hands are in-line or, alternatively, a position in which the operator’s handles are generally perpendicular to one another” (Neitzell, paragraph 0005, lines 2-7). Additionally, it has been held that when the general conditions of a claim are disclosed 
● The modified reciprocating saw of Naughton substantially disclosed above fails to disclose the battery axis is oriented relative to the handle axis at an angle between 75 and 95 degrees.	However, Examiner notes the following details disclosed by Naughton are pertinent to the aforementioned limitation:		◦ Naughton states paragraph 0027, lines 10-12, “the battery pack 25 may include fewer or more battery cells, such that the battery pack 25 is a 14.4-volt power tool battery pack, an 18-volt power tool battery pack, or the like;” a statement suggesting the use of batteries of a larger capacity may be desirable, wherein batteries with larger capacities may not fit within the handle shown in fig. 7.		◦ Naughton states in paragraph 0029, lines 7-8, “the battery receiving portion 60 may be defined elsewhere within the housing 40.” For example, Naughton provides another embodiment (figs. 10 and 12) that includes a battery pack (525) that appears to slidably engage with a battery receptacle (560) along a battery axis that is generally perpendicular to the handle axis (fig. 12). Examiner notes Naughton does not specifically describe the battery receptacle interface in this embodiment. However, one having an ordinary skill in the art will recognize that larger batteries than the three-cell battery utilized in the embodiment depicted in fig. 7 of Naughton may be utilized and that the location of the battery receiving portion can easily be relocated relative to the housing so as to facilitate batteries of different sizes.		Additionally, Neitzell (US Publication 2004/0231170) teaches it is known in the 
Regarding Claim 19, the modified reciprocating saw of Naughton substantially disclosed above includes a drive gear (pinion 210 of Naughton) coupled to the motor shaft (Naughton, paragraph 0035, lines 1-2) for rotation about the motor axis (Naughton, 410); and a driven gear (spiral bevel bear 215 of Naughton) meshed with the drive gear (Naughton, paragraph 0035, lines 2-4), and wherein the drive shaft is coupled for co-rotation with the driven gear about the drive shaft axis. Examiner notes the drive shaft (Naughton, annotated fig. 9) is formed monolithically with the spiral bevel bear 215, i.e. driven gear, so as to be “coupled for co-rotation [together] about the drive shaft axis,” wherein the spiral bevel gear extends radially from the drive shaft.	Regarding Claim 20, the modified reciprocating saw of Naughton substantially .
Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 	With regards to the 112(b) rejection of Claim 6, the Applicant argues on page 7, lines 9-12 of the Remarks, “Applicant has amended claim 6 to clarify that the pivoting motion pivots the spindle about the spindle axis during reciprocation of the spindle along the spindle axis… One of ordinary skill in the art would understand that, consistent with claim 1, the spindle axis is defined by the direction of reciprocal movement of the spindle and that pivoting motion of the spindle does not change how this axis is defined.”	Examiner respectfully disagrees. The present amendment to Claim 6 does not the issues set forth in the previous 112(b) rejection. As set forth above, the claim now requires the spindle to pivot about the spindle axis, which will result in the spindle pivoting about its longitudinal axis, which is not supported. Additionally, this limitation raises new issues with dependent Claim 7, which requires the spindle to pivot about a pivot axis in conjunction with a spindle carrier. It is unclear what structure allows the spindle to have both of the pivoting motion about the spindle axis during reciprocation of the spindle along the spindle axis” (Claim 6, lines 3-4) and the motion of “the spindle carrier and the spindle [being] pivotable together relative to the housing about a pivot axis” (Claim 7, lines 5-6).
Applicant’s arguments with respect to the 102 Rejection of Claim 15 as being anticipated by Naughton have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that Applicant argues “[n]one of the relative orientations of the axes recited in Claim 15 are taught by Naughton” (Remarks, page 8, lines 36-37). Naughton discloses the “the spindle axis is oriented relative to the handle axis at a fixed angle between 5 and 45 degrees,” as recited in Claim 1, lines 11-12. The other relative angular orientations claimed in Claim 15 are taught by the reference utilized in the 103 rejections.	On page 9, lines 11-13 of the Remarks, Applicant argues, “[t]he motor axis and the drive shaft are parallel and not perpendicular to each other, and the motor axis and the handle axis are not oriented at a non-zero angle relative to each other between 5 and 45 degrees.”	Examiner respectfully disagrees. The spindle axis and motor axis of Aoki are parallel to one another. However, the motor axis and the drive shaft (the shaft upon which the gear 123 rotates) are perpendicular to one another, as described in the rejections set forth above. Additionally, in view of the teaching provided by Naughton in the rejections of Claims 1 and 15, it is obvious to one having an ordinary skill in the art to modify the handle axis of Aoki such that it is configured at any reasonable angle, including a fixed angle of between 5 and 45 degrees relative to the spindle axis, wherein Aoki discloses the spindle axis and motor axis are parallel. Therefore, if the orientation of the handle axis is modified relative to the spindle axis, the orientation of the handle axis is also modified relative to the motor axis such that they are oriented at a non-zero 
Finally, on page 14, Applicant argues, “Bauer teaches the eccentric simply limits ‘pivoting of the frame 13 about the pivot axis 14 in one direction.’ Moreno is cited for teaching an orbital motion assembly including an actuator (lever 171 that actuates a rod 172 with a notch 174 extending the length of the support bracket 134) that is movable between engaged and disengaged positions… Neither Bauer nor Moreno teach or suggest the specifics of Applicant’s amended claim 9, which includes… in a non-orbiting mode of the reciprocating saw, the roller is maintained out of the stroke plate path to prevent pivotal movement of the spindle carrier and the spindle. None of this is taught prima facia obvious.”	Examiner respectfully disagrees. The actuator and rod of Moreno act to oppose the biasing force of spring 136 imparted on bracket 134 to control (i.e. enable or disable) the orbital motion of the spindle in the same way that the eccentric of Bauer opposes the biasing force of spring 15 acting on the pivotal frame 13 to control how much orbiting motion is allowed in the spindle. As set forth above, the teaching of Moreno enables one having an one having an ordinary skill in the art to modify the orbital motion assembly of Bauer by adding an additional setting that can fully disengage the orbit motion of the spindle.In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Chambers (US Patent 3,432,702) discloses a battery powered reciprocating knife (fig. 2) with a motor axis oriented at an acute angle relative to a spindle axis of the knife.	● Schmitz (US Patent 5,832,611) discloses a reciprocating saw with a “motor shaft 34 [that] terminates in a pinion gear 76 … [and a] a driven gear 80 … is mounted on a crank shaft [i.e. drive shaft, 82] … and has teeth engaging the pinion gear 76 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 28, 2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/29/2021